On March 20,1996, it was the judgment of the Court that Terrance Dwayne Patton be and is hereby sentenced to a term of seventy-five (75) years on each count (Count I: Burglary, a Felony, and Count II: Tampering With Witnesses, a Felony) in the Montana State Prison in Deer Lodge, Montana. The sentences shall run consecutively with each other. Defendant shall be designated a dangerous offender on each count for the purposes of parole. Defendant shall receive credit for time served at Missoula *59County Jail from September 20,1995, through date of sentencing, March 20,1996, in the amount of one hundred eighty-three (183) days.
DATED this 13th day of June, 1997.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se via phone conference call from Spur, TX. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. John W. Whelan
The Sentence Review Board wishes to thank Terrance D. Patton for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.